Title: To James Madison from John Tyler, 1 June 1809
From: Tyler, John
To: Madison, James


Sir,
Richmond June 1st. 1809
Having received a communication from our Consul in Cuba enclosing a proclamation of the Intendant or Governor of that Island, by which it appears that all the French people who had adopted that Country were expelled therefrom; and having also received a letter from William Vaughn Esquire, a Magistrate of the Borough of Norfolk, informing me of many of those unfortunate people having arrived at the port of Norfolk in great distress, accompanied by some domestic servants, which is all the visible property they have with them; consequently I laid the subject before the board; whereupon the laws of our State as well as those of the United States were examined and of course some difficulties occured. The great laws of huminity and hospitality seemed to us superior to the rigid policy which forbids any slave to be brought into the United States; which policy could not embrace a subject so extraordinary and distressing. We know well that if they had been driven in by stress of weather, no law would have been so construed as to prevent their reception for purposes of relief. Surely this is a much stronger case and calls for the interposition of Legislative aid. Until this is done, or finally rejected, the Executive having these objects of charity permission to remain in Norfolk with their Slaves giving security that they will not sell them within the limits of the State, until the next session of our assembly or until Congress may act thereon. The Advice of Council, and letter before referred to, are communicated to our members of the Senate who will furnish you with them when you may please to require it. It is with great respect and deference therefore, that we lay the subject before you, not doubting your inclination to take such steps as you may think most condusive to a just determination. I have the honor to be with Sentiments of high respect Your most Obt. Humble Servant
Jno Tyler.
